Title: To Benjamin Franklin from Samuel Bird, 24 January 1784
From: Bird, Samuel
To: Franklin, Benjamin


          
            
              Sir
              Andely Januy. the 24. 1784
            
            Having the honour of your Protection to establish the fabrication of woolen Cloth in the United states of North america (and the same time I gave You the patterns of Cloth, Cazimear, Ratteen, &c which I manufactur’d in france) For the completeing of the same, and according to my promis, I take the liberty to give you a detail of what I am Capable of performing in that branch, Likwise giving you a Small account of my Life, and how I Came to be in france.
            I am a Native of England 30 Years of age, serv’d Seven Years apprentiship to learn the art of making & dressing all sorts of broad Cloth in one of the most renowned manufactures in England, For my further experience I worked in all the Counties in England remarkable for making of Cloth, Wiltshire, Yorkshire, Worstershire, Somerset Shire, Devonshire, And Gloucestershire, of whom I am a Native, I had the Conducting of Several manufactures in these Counties, & in London Likwise, where I was pressed for the Kings Service but having a natural dislike to the American war, I made my escape & Came to france (notwith Standing in geting away I was wounded in the thigh) and by the good protection of the governer of Calis I was Soon

placed In the manufacture Royal at Andely which is now five Years, the master gave me the Command of all notwithstanding I Could not speake one word of french; I got sum English tools and set to work, taking to pieces the utensiles & Changing them to my liking, & Shewing the people by Signs my manner of working. In one Years time my master told me I had Saved him 12000 Livers.
            Since I had the honour of Seeing [you] I have finished a machine to row the Cloth (that is to bring the wool on the Cloth with teasils to form the dress, in English this machine is Call’d, gigmill, and is turn’d by water) I have presented it to the Councel of paris and expects every day their answer.
            I am Capable of Constructing & Conducting this gigmill in the highest perfection, A piece of Superfine Cloth 30 Yards to Row it by hand will Cost about 1 l.t. 10 s. and by the gigmill about 3 s. and Cours Cloth in proportion the Soldiers Cloth at 9 d. the piece, this gigmill was first adopted by the English government to Clothe their Soldiers at a Less expence. I Should be Sorry to assert a thing I Could not perform, I flatter my Self capable to undertake the establishing of a manufacture for all sorts of broad Cloth. Cazimear, Ratteen &c. in the highest perfection. Can dye nearly all sorts of Colours in the wool (except woad blue). For grain Colours and Coulours Commonly dyed in the piece Can dye Scarlet, Crimsons, Roas, Cherry Coulor, Saxon greens, Saxon blues, Grays, buff Coulors, Black, the Whitening of Cloth with or without brimston. The art of Manufacturing & Preparation for the double Coulor Cloth give Instructions for the Building of the mills, and Conduct it from the Beginning to the Ending, Teaching the People the most Shortest methwood of working. Can make the Stones for Naping mills, and mak no doubt of puting them to work notwithstanding I have not undertaken as Yeat that piece of work (except the making of the Stones) I have an ernes desire to be established with my Country people, that I my be Profitable to them and my

self. And should I be so happy as to succeed, Shall rest under the greatest Obligation to Your honour.
            If the Congress will undertake it, it may be more to my Advantage & much more to my Satisfaction, if not any Gentleman or Gentlemen that will undertake it I am at their Command, by paying my passage and a Salary sufficient to Live genteelly, the place I possess is 60 pound per Year Sterling, but if I may take the Liberty I shall Leave all to Your Discretion & wise Conduct.
            From Your Most Obedient and Humble Servant
            
              Saml. Bird.
            
          
          
            Should you honour me with a Line at any time Direct
            A Monsieur
            Monsieur Bird Contre maître de La Manufacture Royale au petit Andely, aux Andelis Normande
          
        